Case 2:20-cr-20014-PKH Document 137               Filed 04/01/21 Page 1 of 1 PageID #: 450




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                                CASE NO. 2:20-CR-20014-003

BRENDA GOLDEN DAY                                                             DEFENDANT


                                               ORDER

       As ordered from the bench in the sentencing hearing conducted this same day, the Court

ADOPTS the report and recommendation (Doc. 81) entered in this case and accepts Defendant’s

plea of guilty to Count 5 of the indictment.

       IT IS SO ORDERED this April 1, 2021.


                                                          /s/P. K. Holmes, ΙΙΙ
                                                          P.K. HOLMES, III
                                                          U.S. DISTRICT JUDGE
